FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 2, 2020

                                        No. 04-20-00405-CR

                                        Barry William UHR,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR7090
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER
        Appellant’s brief was originally due November 2, 2020. On October 30, 2020, appellant
filed his first motion for extension of time in which to file his brief, in which he requests a thirty-
five day extension.

       The motion is GRANTED and appellant’s brief is due no later than December 7, 2020.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court